Case 1:21-cv-21201-RNS Document 4 Entered on FLSD Docket 04/30/2021 Page 1 of 2




                             United States District Court
                                       for the
                             Southern District of Florida

 Anthony Parks, Plaintiff,               )
                                         )
 v.                                      ) Civil Action No. 21-21201-Civ-Scola
                                         )
 FIUS Distributors LLC and Clifton       )
 Levin, Defendants.                      )
                          Order Granting Motion to Dismiss
         This matter is before the Court upon the Defendants FIUS Distributors
 LLC and Clifton Levin’s motion to dismiss (ECF No. 3.) For the reasons below,
 the motion is granted. (ECF No. 3.)
         This case involves the removal of a state court action related to a breach
 of warranty for massage chairs purchased by the Plaintiff Anthony Parks. (ECF
 No. 1 at 3.) In 2008, the Plaintiff initiated an action in the County Court of the
 Eleventh Judicial Circuit in and for Miami-Dade County under case number
 2008-009236-SP-05, which culminated in the entry of a judgment in favor of
 Defendants and against the Plaintiff. (Id. at 4.) On March 29, 2021, the Plaintiff
 removed the state court action to this division. Essentially, the Plaintiff
 requests that the Court vacate the state court judgment against him and order
 the parties to conduct discovery or allow the case to remain in federal court.
 (Id. at 8-9.) The Defendants filed the subject motion to dismiss arguing that the
 Plaintiff had improperly removed the case to avoid paying the judgment against
 him. (ECF No. 3.)
         It is axiomatic that federal courts are courts of limited jurisdiction.
 Russell Corp. v. American Home Assur. Co., 264 F.3d 1040, 1050 (11th
 Cir.2001). A federal district court may exercise subject matter jurisdiction over
 a civil action in which only state law claims are alleged if the civil action arises
 under the federal court's diversity jurisdiction. 28 U.S.C. § 1332(a)(1).
 Jurisdiction based on diversity of citizenship exists in civil actions where the
 amount in controversy exceeds $75,000 and the action is between “citizens of
 different States.” 28 U.S.C. § 1332(a)(1). “Title 28 U.S.C. § 1446 authorizes
 removal only by defendants and ... [p]laintiffs cannot remove.” Ballard's Svc.
 Ctr., Inc. v. Transue, 865 F.2d 447, 449 (1st Cir.1989); Untracht v. Fikri, 454
 F.Supp.2d 289, 328 (W.D.Pa.2006) (“Removal by a plaintiff is not permitted
 because the plaintiff had the original choice of forum”). Removal jurisdiction is
 construed narrowly with all doubts resolved in favor of remand. See Pacheco de
 Perez v. AT & T Co., 139 F.3d 1368, 1373 (11th Cir.1998). The removing party
Case 1:21-cv-21201-RNS Document 4 Entered on FLSD Docket 04/30/2021 Page 2 of 2




 has the burden of demonstrating the propriety of removal. Diaz v. Shepard, 85
 F.3d 1502, 1505 (11th Cir.1996).
        In light of the foregoing principles, the Plaintiff’s claims can be dismissed
 on several grounds. First the attached complaint does not state sufficient facts
 to establish jurisdiction. Second, a plaintiff cannot remove a case to federal
 court. Maldonado v. Evans, No. 14-80288-CIV, 2014 WL 1600328, at *2 (S.D.
 Fla. Apr. 21, 2014) (Marra, J.) (citing Ballard’s, 865 F. 2d at 449.). Only a
 defendant can remove a state court case. Id. Third, litigating a case on the
 merits waives the right to remove a state court action to federal court.
 Yusefzadeh v. Nelson, Mullins, Riley & Scarborough, LLP, 365 F.3d 1244, 1246
 (11th Cir.2004). Here, the parties filed motions in state court, a judgment was
 entered against the Plaintiff, and the state court dismissed the Plaintiff’s
 motion to vacate that judgment. Id. Lastly, 28 U.S.C. § 1446(b) requires that
 removal of an action be filed within 30 days after receipt by the defendant of
 the initial pleading. Bailey v. Janssen Pharm., Inc., 536 F.3d 1202, 1204–05
 (11th Cir.2008). Thus, even if the Plaintiff was able to remove a case to federal
 court, he did not do so in a timely fashion.
        Accordingly, the Court grants the Defendants’ motion to dismiss (ECF
 No. 3) and directs the Clerk of the Court to close this case. The Clerk of the
 Court shall send a copy of this order to the pro se Plaintiff at the email and
 mailing addresses below.
        Done and ordered in Miami, Florida, on April 29, 2021.


                                              ________________________________
                                              Robert N. Scola, Jr.
                                              United States District Judge

 Copies furnished to:
 Anthony Parks
 130 W. Pleasant Avenue, #327
 Maywood, NJ 07607
 Aston771@gmail.com
